ORDER
Disciplinary Counsel asks the Court to appoint an attorney to assume responsibility for Mr. Moseley’s client files, trust *16aceount(s), escrow account(s), operating accounts(s), and any other law office accounts Mr. Moseley may have maintained.
IT IS ORDERED that Gregory Alan Morton, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts), and any other law office accounts Mr. Moseley may have maintained. Mr. Morton shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of Mr. Moseley’s clients and may make disbursements from Mr. Moseley’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating aceount(s) of James C. Moseley shall serve as notice to the bank or other financial institution that Gregory Alan Morton, Esquire, has been duly appointed by this Court.
/s/ James E. Moore, J.
FOR THE COURT